Per Curiam.
Respondent was admitted to practice by this Court in 1994. She resides in the Town of East Hampton, Suffolk County.
Respondent pleaded guilty to one count of knowingly filing a false federal personal income tax return in violation of Internal Revenue Code (26 USC) § 7207. On June 1, 2005, respondent was sentenced to a one-year term of probation in the United States District Court for the Northern District of California. As a condition of probation, respondent is prohibited from practicing law until she has satisfactorily served her term of probation. In her plea agreement, respondent admitted that she filed a false tax return for the year 2000 in which she deducted mortgage interest to which she was not entitled. She has paid the additional taxes she owed.
Petitioner moves for discipline pursuant to Judiciary Law § 90 (4) (g) based on respondent’s conviction of a serious crime. Respondent submits an affidavit in response in which she sets forth mitigating circumstances.
We grant petitioner’s motion (see e.g. Matter of Karp, 122 AD2d 964 [1986]) and, under all of the circumstances presented, we suspend respondent from the practice of law for a period to expire June 1, 2006.
Peters, J.P., Spain, Mugglin, Rose and Kane, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from practice for a period to expire June 1, 2006, effective immediately, and until further order of this Court; and it is further ordered that respondent, for the period of her suspension, is commanded to desist and refrain from the practice of law in any form, either as principal *954or as agent, clerk or employee of another; and respondent is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority; or to give to another an opinion as to the law or its application, or any advice with relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).